Citation Nr: 0834639	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA disability benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter-in-law


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The appellant claims he had service in the U. S. Armed Forces 
for the Far East (USAFFE) as a recognized guerrilla during 
World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the RO which 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to VA benefits.  
The appellant, his son, and his daughter-in-law presented 
testimony at a hearing before the undersigned member of the 
Board at the RO in August 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied by the RO in 
March 1952, based on service department certification that 
the claimant had no service as a member of the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces, including any recognized guerrilla service.  

2.  None of the additional evidence received since the March 
1952 RO decision, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 1952 decision disallowing the appellant's claim 
for legal entitlement to VA benefits is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim for legal entitlement to VA benefits.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

In this case, the disposition of the appellant's appeal is 
based upon the operation of law.  As discussed below, the 
appellant has not achieved predicate status as a veteran 
under the law.  Although the Veterans Claims Assistance Act 
of 2000, (VCAA), became effective prior to this appeal, it is 
not applicable in this case because the law and not the 
evidence is dispositive of the appellant's claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA is not 
applicable to a claim in which the law, and not the evidence, 
is dispositive of the claim); see also Manning v. Principi, 
16 Vet. App. 534 (2002) (VCAA has no effect on an appeal 
where the law is dispositive of the matter).  Nevertheless, 
the Board notes that the RO supplied the appellant with a 
letter notifying him about the VCAA in June 2007.  

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
and pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
38 C.F.R. § 3.159(d)(1) (2007).  This case hinges upon the 
threshold determination as to whether the appellant has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice can 
change the appellant's legal status.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Accordingly, the 
Board finds that any error for noncompliance with the notice 
provisions of the VCAA is harmless.   

In this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  

Laws & Regulations

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).  

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. § 3.40.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.  

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  38 U.S.C.A. § 501(a)(1).  Under that authority, 
the Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.41 
and 3.203(a), (c), to govern the conditions under which the 
VA may extend veterans' benefits based upon service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus status 
as a veteran for VA benefits purposes) be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  38 C.F.R. § 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); § 3.203(a) (requiring 
service department documentation of service where available); 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  If the United States service department declines to 
verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria 
v. Brown, 118 F. 3d 747, 749.  (Fed. Cir. 1997).  

Finality

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims that were disallowed for 
any reason, including claims for establishing status as a 
claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  Under the applicable 
provisions, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  



Factual Background & Analysis

In March 1952, the appellant was notified by VA that 
Department of the Army records did not show that the 
appellant was a member of the Philippine Commonwealth Army 
inducted into the service of the Armed Forces of the United 
States or that he had any recognized guerrilla service and, 
therefore, was not eligible for VA benefits.  There was no 
appeal of that decision, and the claim became final one year 
from the date of notification.  

In May 2007, the appellant submitted copies of numerous 
Filipino documents relating to his service during WWII.  The 
records included two Affidavits for Philippine Army Personnel 
(PA AGO Form 23), a discharge certificate from the Philippine 
Army (PA AGO Form 55), a service Enlistment Record; all dated 
in 1947, a certification from the Armed Forces of the 
Philippines, dated in March 2007, and two sworn statements 
concerning a hearing loss the appellant claimed was incurred 
in service.  

The two Affidavits (completed by the appellant) indicated 
that he was inducted into the United States Armed Forces, Far 
East (USAFFE) in December 1941 and that he served as a 
guerrilla fighter for the USAFFE.  The discharge certificate 
showed that the appellant had guerilla service in the 
Philippine Army with the Chinese Volunteers of the 
Philippines (CVP) from March 15, 1942 to May 1946.  The 
Enlistment Record indicated that the appellant had continuous 
service in the Philippine Army from March 15, 1942 to August 
1945, but no prior service.  The certification from the Armed 
Forces of the Philippines included the pertinent service 
information contained in the above records, and also 
indicated that the appellant was not carried on the Revised 
and Reconstructed Guerilla Roster (RRGR) of 1948.  

While the additional records indicated that the appellant 
served honorably and bravely in the Philippine Army, the 
evidence did not include any information which would support 
his assertions that he had qualifying service with the Armed 
Forces of the United States.  On the contrary, the 
certification from the Armed Forces of the Philippines 
confirmed what the Department of the Army certified in 1952, 
that the appellant was not carried on the Roster of 
recognized guerillas.  

To the extent that any of the evidence submitted since March 
1952 is "new" evidence, (to include any administrative 
records, statements from the appellant, Philippine Army 
records, or any testimony which are not duplicative), this 
evidence is not material because it has no relevance to the 
issue in this case.  That is, the evidence does not bear 
directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits, as 
established by military service verified by official 
documents and an official source.  Such an issue turns upon 
the nature of the military service as recognized by law.  To 
this extent, the service department has concluded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including any recognized guerrilla service 
in the service of the United States Armed Forces.  As 
indicated above, a service department determination as to 
whether an individual had qualifying service is binding on 
VA, and the appellant has not submitted any additional 
information that would warrant an additional request for 
verification.  

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra.  Parenthetically, the Board notes 
that the proper course for a claimant who believes there is 
reason to dispute the report of the service department or the 
contents of military records is to pursue such disagreement 
with the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Recognition of the appellant's service 
by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not equally 
sufficient for benefits administered by VA.  VA is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.  

None of the documents or evidence submitted by the appellant 
since March 1952 satisfies the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department.  Further, although this evidence was considered, 
once verification is sought and a negative response is 
received, 38 C.F.R. § 3.203(a) has no further application.  
As such, the additional evidence is not new and material 
evidence.  The appellant does not allege that he had service 
under a different name or service number, and the information 
included in the additional evidence was the same information 
previously reported to the service department for 
verification of service.  Accordingly, the Board finds that 
further request to the service department to verify or re-
certify additional military service is not warranted.  See 
Sarmiento, supra.  

As new and material evidence has not been submitted to reopen 
the appellant's claim of basic eligibility for VA benefits, 
the claim may not be reopened.  


ORDER

As new and material evidence has not been submitted to reopen 
the appellant's claim of basic eligibility for VA benefits, 
the appeal is denied.  



		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


